 

   

nites states i istrict Court

Eastern District of Pew Hork

ANTHONY PASSALACQUA AND GLEN KLEIN,

Plaintiffs
—-V—

COUNTY OF SUFFOLK, SUFFOLK COUNTY EXECUTIVE, STEVEN BELLONE,
SUFFOLK COUNTY POLICE COMMISSIONER GERALDINE HART, SUFFOLK
CouNTY PISTOL LICENSING BUREAU EXECUTIVE OFFICER SGT. WILLIAM
WALSH, SUFFOLK COUNTY COMMANDING OFFICER OF THE PISTOL
LICENSING BUREAU LIEUTENANT MICHAEL KOMOROWSKI, PISTOL
LICENSING BUREAU POLICE OFFICER BERNSTEIN, TOWN OF ISLIP, ANGIE
CARPENTER, TOWN SUPERVISOR, DIRECTOR OF AIRPORT SECURITY
KEVIN BuRKE, ISLIP TOWN PERSONNEL DIRECTOR ARTHUR ABBATE,
AIRPORT COMMISSIONER SHELLY LAROSE-ARKEN, SUFFOLK COUNTY
PISTOL LICENSING BUREAU INVESTIGATOR NICHOLAS LORUSSO AND
SUFFOLK COUNTY POLICE DEPARTMENT DETECTIVE SGT. MICHAEL
FLANAGAN,

Defendants

ret enn nite saree
a a —

NOTICE OF APPEAL
Case 2:19-cv-05738-SJF-AKT Document 40 Filed 03/29/21 Page 2 of 2 PagelD #: 862

2

Notice is hereby given that Plaintiffs Anthony Passalacqua and Glen Klein appeal to the United
States Court of Appeals for the Second Circuit from the February 24, 2021 Electronic Case
Filing Order entered in this action, the March 9, 2021 Electronic Case Filing Order entered in
this action under Docket No. 37 and the Order affirming the aforementioned Electronic Case
Filing Order on March 18, 2021.

DATED: Central Islip, New York
March 29, 2021

Livia a Vertue Lo
RICHARD Y@UNG, Esq. (RWY7633)
ATTORNEY FOR PLAINTIFFS

Cory H. Morris(CM5225)
THE LAW OFFICES OF CORYH.MORRIS
OF COUNSEL TO RICHARD YOUNG, ESQ.

Attorney for the Plaintiffs
135 Pinelawn Road, Suite 250s
Melville NY 11747

Phone: (631)450-2515
FAX: (631)223-7377

To: Arlene Zwilling, Esq.
Suffolk County Attorney’s Office
H. Lee Dennison Building
Veterans Memorial Highway
Hauppauge, NY 11788

William D. Wexler, Esq.
816 Deer Park Avenue
North Babylon, N.Y. 11703

 
